IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


KEITH ALEXANDER,                         : No. 666 EAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
CITY OF PHILADELPHIA ET, AL.,            :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.